Citation Nr: 0612077	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange in service.  

2.  Entitlement to service connection for hypertension, 
including as secondary to exposure to Agent Orange in 
service.  

3.  Entitlement to service connection for numbness of the 
hands and feet, including as secondary to exposure to Agent 
Orange in service.  

4.  Entitlement to service connection for blurred vision, 
including as secondary to exposure to Agent Orange in 
service.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas.  

Subsequently, the RO granted service connection for 
degenerative joint disease of the lumbar spine and hearing 
loss in a July 2003 rating decision.  That decision has 
resulted in there being no case or controversy as to those 
issues.  Therefore, they are moot.  Aronson v. Brown, 7 Vet. 
App. 153, 155 (1994).  

After the July 2003 rating decision assigned an increased 
rating for the service-connected left knee, the veteran 
withdrew his appeal.  Therefore, the only issues currently 
for appellate consideration are those set out on the title 
page.  


FINDINGS OF FACT

1.  The veteran's DD Form 214N reveals he served in the U.S. 
Navy from September 1966 to September 1968.  He served aboard 
the USS Intrepid.  

2.  The veteran was awarded the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  

3.  The veteran only contends he served in the waters 
adjacent to the Republic of Vietnam.  He does not claim to 
have set foot in the Republic of Vietnam.  

4.  The first diagnosis of diabetes mellitus appears in 
January 1994 private medical records.  

5.  The first diagnosis of hypertension appears in April 1994 
private medical records.  

6.  The only diagnoses of an eye disorder in the claims file 
are refractive error and early cataracts in July 2002. 

7.  Diabetic polyneuropathy has been diagnosed.  


CONCLUSIONS OF LAW


1.  Diabetes mellitus was not incurred or aggravated in 
active military service; and the service incurrence of 
diabetes mellitus may not be presumed.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Hypertension was not incurred or aggravated in active 
military service; and the service incurrence of hypertension 
may not be presumed.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  A disorder manifested by numbness of the hands and feet 
was not incurred or aggravated in active military service; 
and the service incurrence of a disorder manifested by 
numbness of the hands and feet may not be presumed.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

4.  A disorder of the eyes manifested by blurred vision was 
not incurred or aggravated in active military service; and 
the service incurrence of a disorder of the eyes manifested 
by blurred vision may not be presumed.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim in February 2002.  The RO sent 
the veteran a letter in June 2002.  It explained what 
evidence was needed to support his claims, what actions VA 
had undertaken on his behalf, and what actions were needed 
from the veteran.  The RO requested the medical records 
identified by the veteran and received copies of all the 
identified records.  

The RO attempted to afford the veteran VA examinations.  Due 
to difficulties notifying the veteran of the date of the 
scheduled examinations the veteran failed to report.  The 
veteran's claims were initially denied in a January 2003 
rating decision.  

A statement of the case was issued to the veteran in May 
2003.  It explained why the veteran's claims were denied.  
The veteran was informed that he was not considered to have 
served in Vietnam and that he was not presumed to have been 
exposed to Agent Orange in service.  In a February 2005 
letter to the veteran the RO explained that service in the 
waters offshore was only considered service in Vietnam if the 
veteran actually had duty or visitation in the Republic of 
Vietnam.  The letter asked the veteran to submit any 
scientific or medical evidence which indicated his claimed 
disabilities were due to exposure to Agent Orange.  He was 
asked to submit any evidence in his possession.  The RO again 
explained to the veteran what evidence VA was responsible for 
obtaining.  

The veteran was afforded VA examinations for his orthopedic 
disorders and to determine if he had hearing loss by VA 
standards.  VA examinations for diabetes mellitus, 
hypertension, numbness of the hands and feet and blurred 
vision were not conducted.  The regulations provide that VA 
will obtain a medical examination when the evidence of record 
does not contain sufficient medical evidence to decide the 
claim if there is competent medical evidence of a current 
diagnosed disability, the evidence establishes the veteran 
suffered an event, disease of symptoms of a disease in 
service and there are indications the claimed disability may 
be associated with the event or injury in service.  38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case there is nothing which 
establishes the veteran suffered an event in service or had 
symptoms in service or during the presumptive periods.  For 
that reason a VA examination was not conducted.  The veteran 
specifically stated he did not wish to appear at a hearing.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, hypertension, other organic diseases of the nervous 
system, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2005).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2005).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2005).

Factual Background and Analysis.  The veteran's service 
medical records do not include any diagnosis or treatment for 
any of his claimed disorders.  

The first diagnosis of diabetes mellitus appears in January 
1994 private medical records.  The first diagnosis of 
hypertension appears in April 1994 private medical records.  
The only diagnoses of an eye disorder in the claims file are 
refractive error and early cataracts in July 2002.  The first 
diagnosis of diabetic polyneuropathy appears in an August 
2003 letter from the veteran's private physician.  

There is no diagnosis of diabetes mellitus, hypertension, or 
neuropathy during the initial post service year.  The veteran 
does not contend that he had any of the claimed disorders in 
service or during the initial post service year.  He only 
asserts that they are related to his exposure to Agent Orange 
in service.  

The regulations provide presumptive service connection for 
diabetes mellitus and peripheral neuropathy (transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset).  38 C.F.R. §§ 3.307, 3.309 (2005).  
There is no evidence of record which indicates the veteran 
had transient peripheral neuropathy within weeks or months of 
his service in Vietnam that resolved within two years of the 
date of onset.  For that reason the veteran's diabetic 
neuropathy is not included in the list of diseases presumed 
to be due to exposure to Agent Orange in service under the 
regulations.  The veteran's hypertension and blurred vision 
are not listed as presumptive diseases in 38 C.F.R. §§ 3.307, 
3.309 based on exposure to herbicides.  Therefore, service 
connection for hypertension, numbness of the hands and feet, 
and blurred vision under 38 C.F.R. §§ 3.307, 3.309 based on 
exposure to herbicides is not warranted.  

As diabetes mellitus is listed as a disease for which 
presumptive service connection due to exposure to Agent 
Orange is provided, the Board has first considered whether 
the veteran meets the criteria to be considered exposed to 
Agent Orange in service.  The veteran's DD Form 214N reveals 
he served in the U.S. Navy from September 1966 to September 
1968.  He served aboard the USS Intrepid.  The veteran was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  

The National Personnel Records Center (NPRC) has verified 
that the veteran served aboard the USS Intrepid, CVS-11, 
which was in the official waters of the Republic of Vietnam 
during June and July 1967, during September, October and 
November 1967, and during July and August 1968.  They were 
unable to verify that the veteran had "in-country" service 
in the Republic of Vietnam.  In his March 2003 notice of 
disagreement the veteran clearly stated he served two tours 
in the adjacent waters of South Vietnam.  He claimed his 
diabetes mellitus was due to exposure to herbicides and 
exposure to munitions that were loaded on aircraft.  He 
reported he drank the water that was processed through the 
desalinization plant on board the carrier.  The fresh 
vegetables they ate probably came from the South Vietnamese 
economy as they were too fresh to be coming from the States.  
The carrier was in the Tonkin Gulf.  He asserted there was 
dumping of herbicides from aborted flights which apparently 
sprayed their ship.  The veteran did not contend he ever had 
duty or visitation in the Republic of Vietnam.  

He has asserted that as a Vietnam veteran service connection 
for diabetes mellitus should be granted based on presumptive 
service connection.  38 C.F.R. §§ 3.307, 3.309 (2005).  He 
contends his hypertension, numbness of the hands and feet, 
and blurred vision are caused by his diabetes mellitus.  The 
pivotal issue in the case is whether the veteran has service 
in the Republic of Vietnam as defined by the regulation.  The 
regulation defines "service in the Republic of Vietnam" as 
follows:

"Service in the Republic of Vietnam" 
includes service in the waters offshore 
and service in other locations if the 
conditions of service involved duty or 
visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii)(2005).  

In July 1997, the General Counsel of VA interpreted the 
regulations as indicating that service on a deep-water naval 
vessel in the waters off the shore of the Republic of Vietnam 
did not constitute service in the Republic of Vietnam for the 
purposes of 38 U.S.C.A. § 101(29)(A).  The regulatory 
definition in 38 C.F.R. § 3.307(a)(6)(iii), which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that Republic, requires that an individual actually have been 
present within the boundaries of the Republic to be 
considered to have served there, through the inclusion of the 
requirement for duty or visitation in the Republic.  
VAOPGCPREC 27-97.  In an earlier opinion, the GC had 
explained why "service in Vietnam" was required for 
application of 38 C.F.R. § 3.313.  VAOPGCPREC 7-93.  

The Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4.24(e), Verifying Vietnam 
Service for Claims Involving Exposure to Herbicide Agents, 
provides as follows:

A veteran must have actually served on 
land within the Republic of Vietnam (RVN) 
to qualify for the presumption of 
exposure to herbicides 38 C.F.R. 
§ 3.307(a)(6).  The fact that a veteran 
has been awarded the Vietnam Service 
Medal does not prove that he or she was 
"in country."  Service members who were 
stationed on ships offshore, but never 
set foot in-country, were sometimes 
awarded the Vietnam Service Medal.  

If a veteran claims service connection 
for exposure to herbicide agents, and 
alleges service on a ship in the waters 
offshore of Vietnam, review the record 
for evidence that the ship was in the 
waters off Vietnam and that the veteran's 
service involved duty or visitation on 
land.  If the veteran cannot produce 
evidence of this, request verification 
from the service department.  Contact 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) only after the 
veteran and service department have been 
unable to determine such service.  (now 
found at M21-1MR III iii 2E 33).  

[The Board notes the name of USASCRUR has been changed to 
U.S. Army and Joint Services Records Research Center 
(JSRRC)].  In this case NPRC stated they could not verify 
service in Vietnam.  As the veteran never indicated he either 
had duty or visited in the Republic of Vietnam there is no 
reasonable possibility that any further efforts to verify his 
service could substantiate his claim.  38 C.F.R. § 3.159(d).  

Based on the evidence of record the veteran does not have 
service in the Republic of Vietnam for the purposes of 
applying the presumptive service connection provisions of 
38 C.F.R. §§ 3.307, 3.309 (2005).  Therefore, service 
connection for diabetes mellitus based on presumed exposure 
to Agent Orange in service is not warranted.  

The appellant is not limited to demonstrating service 
connection is warranted on a presumptive basis.  See Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  He may also 
prevail if the evidence demonstrates his claimed disorders 
were incurred in service.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

As was explained to the veteran in the February 2005 letter 
from the RO, he may present scientific or medical evidence 
demonstrating that his currently diagnosed diabetes mellitus, 
hypertension, numbness of the hands and feet and blurred 
vision are related to exposure to Agent Orange, to handling 
munitions, drinking desalinated water or eating fresh 
vegetables from South Vietnam.  Competent medical evidence is 
required when questions of medical etiology arise.  38 C.F.R. 
§ 3.159.  The only evidence in the claims folder which links 
the veteran's diabetes mellitus, hypertension, numbness of 
the hands and feet, and blurred vision to service are the 
statements of the veteran.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board also wishes to notify the veteran and his 
representative that the United States Court of Appeals for 
Veterans Claims (Court) has heard oral argument in Haas v. 
Nicholson, No. 04-0491.  As Haas involves the interpretation 
of "service in the Republic of Vietnam" within the meaning 
of the regulations, the Court's decision may have a 
significant impact on the veteran's claim.  

In the absence of evidence which links the currently 
diagnosed diabetes mellitus, hypertension, numbness of the 
hands and feet, and blurred vision to service, the claims for 
service connection must be denied.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  

Service connection for numbness of the feet and hands is 
denied.  

Service connection for blurred vision is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


